Citation Nr: 1803925	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  12-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 2001 to February 2005.  He also has other period of service with the United States Army Reserves.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  

The Veteran was scheduled for a hearing with the Board in October 2017.  However, the Veteran failed to appear for that hearing and has not provided good cause for his absence or requested that it be rescheduled.  As such, his hearing request is considered to have been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he sustained a back disability as a result of his military service.  He has asserted that during his deployment to Iraq, his duties required him to often lift heavy objects, and that the excess weight of his bullet proof vest and added equipment specifically caused his back condition.  

The Veteran's enlistment examination dated June 1999 found his spine to be normal.  His service treatment records do not reflect a complaint or diagnosis of a back condition.  A medical examination report dated September 2004 revealed normal clinical findings, which included the spine.  

An MRI taken in November 2010, noted a lifting injury one week prior.  Imaging results show degenerative disc disease at L5-S1 with a small disc bulge producing mild encroachment of the neural foramina.  An X-ray taken on the same day also revealed osteophytes at L5-S1.  Approximately one year later, an October 2011 radiology report noted a history of spondylolisthesis, but revealed normal alignment of the lumbar spine.  There was no fracture, subluxation, or dislocation.  

Since an opinion regarding the etiology of the Veteran's back disability has not been offered, the Board finds that a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from October 2011 to the present. 

2.  Schedule the Veteran for a VA examination to address the etiology of his low back disability.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability either began during or was otherwise caused by his military service.  Why or why not? 

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case considering all pertinent evidence of record, and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




